


110 HR 1043 IH: Community Restoration and

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1043
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mrs. Jones of Ohio
			 (for herself, Mr. English of
			 Pennsylvania, Mr. Neal of
			 Massachusetts, Mr.
			 Emanuel, Mr. Blumenauer,
			 Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Davis of Alabama,
			 Mr. Turner,
			 Mr. Holt, Mr. Miller of Florida,
			 Mr. Marshall,
			 Mr. Paul, Mr. Ehlers, Mr.
			 Langevin, Mr. Schiff,
			 Mr. Miller of North Carolina,
			 Ms. McCollum of Minnesota,
			 Ms. Schakowsky,
			 Mr. Kennedy,
			 Mr. Ross, Ms. Eddie Bernice Johnson of Texas,
			 Ms. Herseth,
			 Ms. Carson, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rehabilitation credit and the low-income housing credit.
	
	
		1.Short titleThis Act may be cited as the
			 Community Restoration and
			 Revitalization Act of 2007.
		2.Modifications to
			 rules for determining the applicable percentage for certain buildings eligible
			 for low-income housing credit
			(a)In
			 generalSubparagraph (B) of section 42(b)(2) of the Internal
			 Revenue Code of 1986 (relating to the method of prescribing the applicable
			 percentage) is amended by striking and at the end of clause (i),
			 by striking the period at the end of clause (ii) and inserting a comma, and by
			 adding at the end the following new clauses:
				
					(iii)87.5 percent of
				the qualified basis of a building described in paragraph (1)(A), if the basis
				of the building is subject to the basis adjustment for rehabilitation credit
				property required under section 50(c), and
					(iv)37.5 percent of
				the qualified basis of a building described in paragraph (1)(B), if the basis
				of the building is subject to the basis adjustment for rehabilitation credit
				property required under section
				50(c).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to—
				(1)housing credit
			 dollar amounts allocated after December 31, 2006, and
				(2)buildings placed
			 in service after such date to the extent paragraph (1) of section 42(h) of the
			 Internal Revenue Code of 1986 does not apply to any building by reason of
			 paragraph (4) thereof, but only with respect to bonds issued after such
			 date.
				3.Modification to
			 basis adjustment rule
			(a)In
			 generalParagraph (3) of subsection 50(c) of the Internal Revenue
			 Code of 1986 (relating to special rules for determining basis) is amended by
			 inserting or rehabilitation credit after energy
			 credit.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Increase in the
			 rehabilitation credit for certain smaller projects
			(a)In
			 generalSection 47 of the Internal Revenue Code of 1986 (relating
			 to rehabilitation credit) is amended by adding at the end the following new
			 subsection:
				
					(e)Special rule
				regarding certain smaller projects
						(1)In
				generalIn the case of any qualified rehabilitated building or
				portion thereof—
							(A)which is placed in
				service after the date of the enactment of this subsection, and
							(B)which is a smaller
				project,
							subsection
				(a)(2) shall be applied by substituting 40 percent for 20
				percent with respect to qualified rehabilitation expenditures not over
				$1,000,000, and 20 percent with respect to qualified
				rehabilitation expenditures of over $1,000,000.(2)Smaller project
				definedFor purposes of this section, the term smaller
				project means any qualified rehabilitated building or portion thereof as
				to which—
							(A)the qualified
				rehabilitation expenditures reported by the taxpayer for purposes of
				calculating the credit under this section are not over $2,000,000, except that
				for purposes of making this determination, qualified rehabilitation
				expenditures attributable to the provisions of subsection (c)(2)(E) shall be
				disregarded, and
							(B)no credit was
				allowable under this section during any of the two prior taxable years,
				provided that this subparagraph shall not apply to any building as to which the
				election provided for in subsection (d)(5) shall have been made.
							(3)Coordination
				with subsection (d)With respect
				to any building as to which the election provided for in subsection (d)(5)
				shall have been made, such building shall be deemed a smaller project only if
				the qualified rehabilitation expenditures reported by the taxpayer for purposes
				of calculating the credit under this section with respect to the taxable years
				to which such election shall apply are, in the aggregate, not over
				$2,000,000.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Use for lodging
			 not to disqualify for rehabilitation credit property which is not a certified
			 historic structure
			(a)In
			 generalSubparagraph (C) of section 50(b)(2) of the Internal
			 Revenue Code of 1986 (relating to property eligible for the investment credit)
			 is amended by striking certified historic structure and
			 inserting qualified rehabilitated building.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Date by which
			 building must be first placed in service
			(a)In
			 GeneralSubparagraph (B) of section 47(c)(1) of the Internal
			 Revenue Code of 1986 (relating to the date by which building must be first
			 placed in service) is amended—
				(1)by
			 striking Building must be first
			 placed in service before 1936 and inserting
			 Date by which building must first
			 be placed in service, and
				(2)by striking
			 before 1936 at the end of the subparagraph and inserting
			 no less than 50 years prior to the year in which qualified
			 rehabilitation expenditures are taken into account under subsection
			 (b)(1).
				(b)Effective
			 dateThe amendments made by section shall apply to property
			 placed in service after the date of the enactment of this Act.
			7.Modifications
			 regarding certain tax-exempt use property
			(a)In
			 generalClause (I) of section 47(c)(2)(B)(v) of the Internal
			 Revenue Code of 1986 (relating to tax-exempt use property) is amended by
			 striking ). at the end and inserting , except that for
			 purposes of this clause, 50 percent shall be substituted for
			 35 percent in applying section
			 168(h)(1)(B)(iii))..
			(b)Effective
			 dateThe amendments made by section shall apply to property
			 placed in service after the date of the enactment of this Act.
			8.Increase in
			 rehabilitation credit for buildings in high cost areas
			(a)In
			 generalParagraph (2) of subsection 47(c) of the Internal Revenue
			 Code of 1986 (relating to the definition of qualified rehabilitation
			 expenditures) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Increase in
				credit for buildings in high cost areas
						(i)In
				generalIn the case of any qualified rehabilitated building
				located in a qualified census tract or difficult development area which is
				designated for purposes of this subparagraph, the qualified rehabilitation
				expenditures for purposes of this section shall be 130 percent of such
				expenditures determined without regard to this subparagraph.
						(ii)RulesFor
				purposes of clause (i), rules similar to the rules of section 42(d)(5)(C)
				(excluding clause (i) thereof) shall be
				applied.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			9.Recapture of
			 rehabilitation credit for certified historic structure not triggered by
			 condominium transaction
			(a)In
			 generalSubsection (a) of section 50 of the Internal Revenue Code
			 of 1986 (relating to recapture of credits upon disposition of property) is
			 amended by adding at the end thereof the following new paragraph:
				
					(6)Special rule for
				certified historic structuresIn the case of the rehabilitation
				credit determined under section 47(a)(2), paragraphs (1) and (2) shall not
				apply to a transaction in which a portion of the building is transferred as a
				condominium
				unit.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of enactment of this Act.
			
